Citation Nr: 0405529	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  99-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES 

1.  Entitlement to service connection for malnutrition to 
include dental trauma.

2.  Entitlement to service connection for obstructive 
coronary arteriosclerosis.

3.  Entitlement to service connection for cataracts and 
blepharitis with macular degeneration.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946 and August 1950 to January 1952.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of November 2000 and June 2003.  This 
matter was originally on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Los Angeles, California, which denied in 
pertinent part, service connection for malnutrition, 
obstructive coronary arteriosclerosis, and cataracts and 
blepharitis with macular degeneration.  

A March 1999 RO rating decision denied service connection for 
dental injury from service trauma.  The Board improperly 
included the claim for dental trauma in its Remand of 
November 2000.  An appeal consists of a timely notice of 
disagreement with respect to an RO decision, followed by the 
receipt of a timely substantive appeal after a statement of 
the case has been issued.  This sequence was not followed 
with respect to the claim for service connection of dental 
trauma, and therefore, the matter was not properly before the 
Board in November 2000.  The January 2002 supplemental 
statement of the case, however, which specifically addressed 
the dental issue, may be considered the statement of the case 
on this issue, and the April 2002 Statement of Accredited 
Representative from the service representative may be 
considered the substantive appeal of the issue.  
Consequently, the dental trauma claim has become ripe for an 
adjudication by the Board.  





FINDINGS OF FACT

1.  There is satisfactory evidence that the veteran suffered 
from malnutrition and dehydration during combat, which is 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
that shows that malnutrition and dehydration did not cause 
the loss of tooth numbered 5.  

2.  There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the currently diagnosed coronary artery disease and atrial 
fibrillation first manifested during service.  

3.  There is no competent medical evidence of record that 
shows that the currently diagnosed cataracts and blepharitis 
with macular degeneration are related to the veteran's 
periods of military service.  


CONCLUSIONS OF LAW

1.  Malnutrition to include dental trauma to tooth numbered 5 
was incurred in active service.  38 U.S.C.A.  §§ 1110, 
1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(d) (2003).

2.  Obstructive coronary arteriosclerosis was incurred in 
active service.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  Cataracts and blepharitis with macular degeneration were 
not incurred in or aggravated by active service.  38 U.S.C.A.  
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remands and the Veterans Claims Assistance Act of 2000

Pursuant to the Board's November 2000 Remand, in 
correspondence dated in April 2001, the RO advised the 
veteran of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  The VCAA further provides 
that VA is required to provide the claimant with notice of 
what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In the April 2001 letter, the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the information and 
evidence necessary to substantiate the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  In a December 2001 letter, the veteran responded with 
additional arguments as to why he was entitled to 
compensation benefits for the claimed disorders.  The RO 
readjudicated the veteran's claims.  The RO issued a 
Supplemental Statement of the Case (SSOC) in January  2002 
that affirmed the denial.  By a letter dated in January 2002, 
the RO provided the veteran with the opportunity to make any 
comment desired within 60 days, concerning the SSOC.  Based 
on the foregoing actions, the Board finds that the RO 
complied with the Board's November 2000 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Under new duty-to-assist regulations issued after enactment 
of the VCAA, the Board conducted evidentiary development 
directly as it determined that additional evidence was needed 
to substantiate the veteran's claims.  The Board afforded the 
veteran several VA examinations and sought medical opinions 
on the etiology of the claimed disorders.  Thereafter, the 
Board obtained the reports on the VA examinations conducted 
in connection with the veteran's claims.  The Board 
determined that the reports that concerned the heart and eye 
claims were inadequate as the examining physicians failed to 
provide a nexus opinion on the etiology of the claimed 
disorders.  In the meantime, the United States Court of 
Appeals for the Federal Circuit invalidated the regulations 
(38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2002)) that authorized 
the Board to develop cases directly.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  
Accordingly, in June 2003, the Board remanded the claims to 
the RO to remedy the deficiency in the VA examination 
reports.  

Pursuant to the Board's June 2003 Remand instructions, Drs. 
B.S. and D.C.B. provided nexus opinions in addendums to the 
VA examination reports.  Thereafter, The RO readjudicated the 
veteran's claims and issued a SSOC in December 2003 that 
affirmed the denial.  By a letter dated in December 2003, the 
RO provided the veteran with the opportunity to make any 
comment desired within 60 days, concerning the SSOC.  Based 
on the foregoing actions, the Board finds that the RO 
complied with the Board's June 2003 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

In so finding that the RO substantially complied with the 
Remand instructions, the Board also finds that the 
requirements under the VCAA have been met.  In addition to 
the notice provided to the veteran discussed above, the Board 
notes that the veteran was also provided with a copy of the 
September 1998 and March 1999 rating decisions, March 1999 
Statement of the Case (SOC), January 2002 SSOC, and December 
2003 SSOC.  The foregoing documents provided the veteran with 
notice of the evidence needed to substantiate his claims as 
well as the reasons for the denials.  These documents 
provided the veteran with notice of the law and regulations 
pertinent to his claims-including the law and implementing 
regulations of the VCAA.  The Board notes that the initial 
unfavorable rating decisions on the claims were rendered 
prior to the enactment of the VCAA.  Therefore, compliance 
with the enhanced duty to notify provisions under the VCAA 
prior to a decision on the claims could not have been met in 
accordance with Pelegrini v. Secretary of Veterans Affairs, 
No. 01-944 (Vet. App. Jan. 13, 2004).  Nevertheless, in the 
spirit and intent of Pelegrini, the Board notes that a 
readjudication of the veteran's claims with consideration of 
all the evidence of record occurred in January 2002, after 
the RO issued the April 2001 "duty to assist" letter.  
Thus, any supposed defect in the timing of the provision of 
notice was cured.  

By virtue of the Board's November 2000 and June 2003 Remand 
together with earlier efforts by the RO to obtain all 
pertinent evidence, the Board finds that satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file have been made.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  The Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.


Malnutrition to Include Dental Trauma

According to various statements of record and testimony 
presented at the Board videoconference hearing, the veteran 
contends that while stationed at the Marine Corps airfield at 
Wonsan, North Korea from September 1950 to December 1950, he 
suffered from malnutrition and dehydration due to primitive 
field conditions or inadequate field rations.  As a result, 
the veteran maintains that three or four of his teeth 
required "immediate extraction" and he required placement 
of a partial bridge.    The veteran also maintains that he 
suffered from a three-week problem with constipation at that 
time.   

The DD Form 214 for the veteran's first period of active duty 
shows that his principal military duty was a pilot.  The DD 
Form 214 for the veteran's second period of active duty shows 
that his military occupational specialty was a pilot.  The 
military form also shows that the veteran was awarded the 
Distinguished Flying Cross, Army Unit Citation, "Japanese 
Occupation," "Korean Service," "American Area," 
"American Defense," and "World War II Victory."  The Board 
notes that the Distinguished Flying Cross is awarded for both 
heroism and extraordinary achievement in aerial flight.  The 
veteran contends that he flew in actual combat during the 
Korean conflict.  The veteran's award of the Distinguished 
Flying Cross strongly suggests that the veteran saw combat 
during the Korean Conflict.  

The Board notes that the law provides that satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(d) (2003); Collette v. Brown, 82 F.3d 389 (1996).  
Thus, notwithstanding the fact that episodes of malnutrition 
and dehydration are not documented in the service medical 
records, the veteran's lay testimony coupled with his award 
of the Distinguished Flying Cross and duties as a pilot 
constitute satisfactory evidence that he suffered from 
malnutrition and dehydration during combat, which is 
consistent with the circumstances, conditions, or hardships 
of his service.  Id.   Accordingly, the Board accepts as fact 
that the veteran suffered from malnutrition and dehydration 
during service in Korea.  The Board must now consider whether 
the conceded episodes of malnutrition and dehydration left 
chronic residuals.  

As previously stated, the veteran maintains that several of 
his teeth were extracted as the result of his malnutrition 
and dehydration.  The Board notes that service medical 
records show that the veteran entered his first period of 
service missing teeth numbered 1, 13, 14, 16, and 19.  In 
January 1943, the veteran sustained a hit on the chin during 
a boxing match and he momentarily lost consciousness.  The 
service examiner noted a diagnosis of intra-cranial injury.  
There, however, was no indication that the veteran sustained 
dental trauma.  The dental records were also absent any 
evidence that there was injury to a tooth.  The December 1945 
"relief from active duty" examination report and dental 
record showed that teeth numbered 1, 13, 14, 16, and 19 
remained the only teeth missing.  The report also indicated 
that the veteran wore a partial bridge over teeth numbered 
12, 13, 14, and 16.  

The service medical records show that the veteran entered his 
second period of active duty service in August 1950, missing 
teeth numbered 1, 13, 14, 16, and 19 as well as tooth 
numbered 3 [the actual dental record reflects new numbering 
system].  The January 1951 examination report noted that 
tooth numbered 5 was now missing [the actual dental record 
reflects new numbering system].  A November 1951 record 
showed that the veteran presented at an infirmary at the El 
Toro Air Station in California with complaints of epigastric 
distress of eight months duration.  An upper gastrointestinal 
(GI) series revealed no abnormalities in the esophagus, 
stomach, duodenum, or proximal bowel.  The service examiner 
noted an impression of normal GI series.  The January 1952 
release examination report and dental record showed that 
teeth numbered 1, 3, 5, 13, 14, [16], and 19 remained the 
only teeth missing.  It was noted that a partial bridge was 
over teeth numbered 3 and 5, in addition to the previously 
mentioned partial bridge over teeth numbered 13 and 14.  On 
the Report of Medical History, the veteran reported a 
positive response to the questions of whether he ever had or 
had now trench mouth or pyorrhea and frequent or severe 
indigestion.  The veteran complained of occasional severe 
indigestion after receipt of Banthine treatment.  

Reserve service medical records included the February 1953 
examination report and dental record which noted that tooth 
numbered 17 was now missing [the actual dental record 
reflects new numbering system].  On the Report of Medical 
History, the veteran reported a positive response to the 
questions of whether he ever had or had now trench mouth and 
frequent or severe indigestion.  In the physician's summary, 
the service examiner elaborated that the veteran reported 
that he suffered from trench mouth in 1944.  The service 
examiner noted that it was not considered disabling.  The 
service examiner also noted that the veteran reported that he 
suffered from severe indigestion in Korea in 1951.  The 
veteran related that he had chest x-rays taken and underwent 
Banthene therapy.  The service examiner noted that it was not 
considered disabling.  On the January 1954 Report of Medical 
History, the veteran reported a positive response to the 
question of whether he ever had or had now frequent 
indigestion in Korea.  On the October 1954 Report of Medical 
History, the veteran reported a positive response to the 
question of whether he ever had or had now frequent 
indigestion.  In the physician's summary, the service 
examiner elaborated that the veteran had indigestion in 1951 
and that he was treated with anti-spasmodics successfully.  

The foregoing service medical records show that the veteran 
only lost tooth numbered 5 during the veteran's second tour 
of duty that covered his service in Korea.  

Post-service medical records include private dental records 
from Dr. B.W. which show dental treatment from July 1995 and 
October 1998. 

The veteran underwent a VA dental examination in October 
2002.  The examiner noted that the veteran reported a history 
that he was under stress during service in
Korea.  The veteran also related that he was provided 
inadequate food rations at that time.  The dental examination 
revealed moderate to severe loss of masticatory function.  
The removable prosthesis was barely functioning.  There were 
only three maxillary teeth remaining and they were 
"hopeless."  There was an abscess on the mandibular that 
the veteran tolerated because he needed that tooth to chew 
his food. The veteran had eighteen missing teeth and needed 
more extracted, but the examiner noted that they could be 
adequately replaced by proper removable prostheses.  There 
was no limitation of range of motion.  There was some normal 
alveolar bone loss due to loss of teeth.  The examiner 
diagnosed missing teeth, periodontal disease, and caries.  
The examiner also diagnosed periapical abscess and inadequate 
removable prosthesis.  The examiner noted that it was unknown 
how the veteran lost the additional teeth since the military, 
but opined that it was probably due to a combination of 
caries and periodontal disease. 

The examiner reported that it was clear that the veteran was 
missing some teeth upon entry into the military, which the 
examiner noted were probably lost due to caries.  The 
examiner noted that there was no mention of periodontal 
problems in any of the dental records, but that this was 
probably true of all dental records of that era.  So, the 
examiner noted, it was not known if any dietary or stress 
factors exacerbated any periodontal condition.  The examiner 
noted that there was one medical examination in which the 
veteran stated that he had "trench mouth," which the 
examiner explained was common in times of stress and with 
lack of oral hygiene.  The examiner commented that there was 
no mention of examination or treatment accompanying this 
complaint.  The examiner maintained that certainly if the 
veteran had a case of trench mouth, this could have caused 
enough tissue damage to increase his susceptibility to 
periodontal bone loss over the next decades, thereby 
resulting in his condition today.  The examiner noted that 
there was also the possibility that the veteran's teeth were 
susceptible to caries and that the poor diet might have 
caused a carious exposure while the veteran was stationed in 
Korea, that resulted in the extraction of teeth numbered 3 
and 5.  The third possibility the examiner noted, although 
quite remote, was that during the punch the veteran sustained 
to his mouth, his teeth were traumatized enough to cause a 
slow death of the pulpal tissue.  The examiner explained that 
this would have been asymptomatic at the time and only flare 
up when the non-vital pulps became infected.  

The examiner concluded that it appeared that the veteran lost 
teeth numbered 3 and 5 while he was deployed to Korea during 
the conflict.  The examiner noted that due to the lack of 
documentation available, and the number of years that had 
passed, it was not possible to state how the teeth were lost.  
Nevertheless, the examiner opined that the loss of the teeth 
was as likely as not due to poor diet (caries), stress 
(trench mouth), and even possibly the trauma the veteran 
sustained from a blow to the jaw.

The Board notes that service medical records show that the 
veteran only lost tooth numbered 5 during his second period 
of active duty service.  The October 2002 VA examiner listed 
three possible causes for the veteran's loss of teeth during 
service.  The Board observes that the documented blow to the 
jaw and the history of trench mouth were both noted to have 
occurred during the veteran's first period of active duty 
service.  Thus, the Board finds that attributing the loss of 
teeth to a poor diet is the more plausible scenario given the 
veteran's statements and the medical evidence.  As stated at 
the outset of this analysis, the Board accepts as fact that 
the veteran suffered from malnutrition and dehydration during 
service in Korea.  The VA examiner opined that it was at 
least as likely as not that the loss of teeth was due to poor 
diet.  The VA examiner's basis for the opinion is somewhat 
ambivalent. There, however, is no competent medical evidence 
of record sufficient to meet the enhanced standard of 38 
U.S.C.A. § 1154(b)(West 2002), that refutes that the conceded 
in-service bouts with malnutrition and dehydration left 
chronic residuals.  Therefore, it must be concluded that the 
malnutrition and dehydration the veteran experienced during 
combat resulted in the loss of tooth numbered 5 in the 
absence of clear and convincing evidence to the contrary.  
Accordingly, service connection for malnutrition to include 
dental trauma to tooth numbered 5 is warranted. 


Obstructive Coronary Arteriosclerosis

In various statements and testimony of record, the veteran 
links his obstructive coronary arteriosclerosis to a long 
history of heavy smoking.  The veteran contends that the 
stress he was under during service caused him to increase his 
smoking.  In the March 1999 SOC, the RO advised the veteran 
that effective June 9, 1998,  a new law prohibited the 
payment of benefits for disabilities claimed to be the result 
of tobacco use during active service.  The new law applied to 
all claims received by VA on or after June 9, 1998.  As the 
veteran's claim was received in July 1998, no benefits were 
payable on the theory of entitlement to service connection 
for a disability as the result of tobacco use in service.  
The RO, however, further advised the veteran that he was not 
precluded from entitlement to compensation benefits if his 
disability could otherwise be shown as related to his 
service.  Accordingly, the Board will assess whether the 
claimed disorder actually had its onset during service or 
during the applicable one-year presumptive period.  

At the video conference hearing, the veteran testified that 
he did not seek any treatment for his obstructive coronary 
arteriosclerosis until he had a heart attack in 1983.  The 
veteran testified that prior to 1983, he was not aware of any 
cardiac problems.  

The service medical records that covered the veteran's first 
period of active duty service are absent any complaints of, 
findings of, or treatment for heart problems during service.  
The service medical records show that no heart problems were 
identified at the veteran's examination for activation for 
active duty conducted in August 1950.  No complaints of heart 
problems were documented in the service medical records 
during his second period of service.  No heart disorder was 
identified at the veteran's service separation examination 
conducted in January 1952.  On the Report of Medical History, 
however, the veteran reported a positive response to the 
questions of whether he ever had or had now pain or pressure 
in the chest and palpitation or pounding heart.  In the 
physician's summary portion, the service examiner elaborated 
that the veteran complained of a palpitation of the heart and 
pain or pressure in chest.  The veteran reported that the 
palpitation occurred only occasionally and that he never saw 
a physician for treatment.  The reserve medical records were 
absent any complaints of, findings of, or treatment for heart 
problems.  

Post-service medical records include private medical records 
from Little Company of Mary Hospital dated from March 1983 to 
April 1983.  The private medical records include an operative 
report that noted a preoperative and postoperative diagnosis 
of severe obstructive coronary arteriosclerosis.  The veteran 
underwent a heart bypass graft.  Private medical records from 
Southern California Permanente Medical Group dated from March 
1994 to January 1998 were noted.  Private medical records 
from Kaiser Permanente dated from 1994 to 1997 note diagnoses 
of coronary artery disease status post coronary artery bypass 
graft.   

The veteran underwent a heart examination in October 2002.  
The examiner noted that the veteran had two distinct 
disorders.  The examiner reported that the veteran had 
coronary artery disease that was currently well under 
control, and the previous bypass surgery appeared to have 
remained effective.  The examiner noted that there was no 
recent angina.  The examiner reported that the veteran was 
also being treated for recurrent atrial fibrillation for 
which he had been restored to sinus rhythm.  The examiner 
noted that the issue arose as to whether the veteran's 
"smoking, coronary artery disease [might] have been the 
basis during his experiences in the two wars in which he was 
involved."  In an addendum, the examiner noted that as far 
as the cardiovascular disorders were concerned, especially 
relative to coronary artery disease and atrial fibrillation, 
they were at least as likely as not causally or etiologically 
related to the incidences the veteran experienced in service.  

The Board has thoroughly reviewed the record and has 
determined that service connection is warranted for 
obstructive coronary arteriosclerosis.  The competent medical 
evidence of record shows that the veteran is currently 
diagnosed with coronary artery disease and atrial 
fibrillation or obstructive coronary arteriosclerosis.  Thus, 
a current chronic disability is shown by the competent 
medical evidence of record.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Although service medical records 
are absent any complaints of, findings of, or treatment for 
heart problems during service, the January 1952 separation 
examination report is significant for a complaint of chest 
pain and heart palpitation.  The October 2002 VA examiner 
opined that it was at least as likely as not that the 
currently diagnosed heart disorders were related to incidents 
of the veteran's military service.  The Board acknowledges 
that the October 2002 VA examiner does not provide a 
supporting rationale for his favorable opinion, but the 
service separation examination report does note a complaint 
of symptomatology that is productive of symptomatology 
associated with the currently diagnosed heart disorders.  
Thus, the October 2002 VA examiner's opinion is supported by 
some evidence of record.  The Board finds that the evidence 
is in relative equipoise, and therefore resolves any 
remaining doubt in favor of the veteran.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for obstructive coronary arteriosclerosis is 
warranted. 


Cataracts and Blepharitis with Macular Degeneration  

In various statements and testimony of record, the veteran 
contends that his eye problems are due to his years of high 
altitude flying during service.  The veteran presented 
testimony at the hearing that he was exposed to ultraviolet 
lights as a pilot, and that unlike today, pilots back then 
were not treated for "ultraviolet dissipation."  He 
testified that he had "super perfect vision" during 
service.  He testified that he was first diagnosed with 
cataracts, blepharitis, and degeneration around 1996, but he 
first noticed a decrease in his visual acuity around the mid-
seventies.  

Service medical records covering both of the veteran's 
periods of active duty service are absent any complaints of, 
findings of, or treatment for eye disorders during service.  
Reserve service medical records include the February 1953 
Report of Medical History in which the veteran reported that 
he was treated for an allergic eye condition in 1952.  The 
veteran indicated that the eye allergy had returned.  No eye 
disorder was identified on the February 1953 examination 
report.  

Private medical records from Kaiser Permanente dated from 
1994 to 1997 include a February 1996 record which noted that 
the veteran complained of double vision.  The assessment of 
diplopia was noted.  A March 1996 record showed that the 
veteran complained of occasional diplopia when he looked at 
the sunset.  A February 1997 record noted that the veteran 
was referred for a consultation for loss of peripheral vision 
and loss of depth perception.  The consul noted assessments 
of normal visual fields, minimal cataracts, and mild 
blepharitis.  A July 1997 record noted cataracts of the left 
eye and age-related macular degeneration of the right eye.  
Another July 1997 record noted assessments of cataracts 
greater than or equal to on the left than on the right, and 
age-related macular degeneration greater on the right than on 
the left.  Assessments of choroidal nevi in the left and 
trichiasis of the right eye, right lower lid were also noted.  
A September 1997 record noted various eye problems including 
poor visual fields, poor peripheral vision, mild belpharitis, 
and mild cataracts.  An October 1997 operation report noted a 
preoperative and postoperative diagnosis of dense cataract of 
the left eye.  It was noted that the veteran underwent a 
phacoemulsification with posterior chamber intraocular lens 
implant of the left eye.   

The veteran underwent an eye examination in November 2002.  
The examiner noted pertinent portions of the veteran's 
medical history.  The examiner noted that the eye examination 
revealed the following:  refractive error; astigmatism; 
presbyopia; bilateral pseudophakia; scattered blot 
hemorrhages of the left eye (noted as ocular ischemic 
syndrome related to carotid territory); choroidal nevi times 
two, left only; and retinal pigment dropout, right macula.  
The examiner noted the following assessments:  astigmatism 
with presbyopia in each eye; status post cataract extraction 
of both eyes with posterior chamber intraocular lens and 
fibrosis/posterior capsular opacification, greater on the 
left than on the right; chronic moderate blepharitis in each 
eye; history of blood thinner (Warfarin) for the past three 
years for cardiac arrhythmia; and multiple dot hemorrhages 
near the equator of the left eye only, possibly due to poor 
circulation of the left carotid artery.  In an addendum, the 
examiner noted that based on the VA heart examiner's 
statement that the veteran's cardiovascular disorders were 
likely related to the veteran's service, it was also at least 
as likely as not that the equatorial hemorrhages observed 
were causally or etiologically related to the incidents the 
veteran experienced in the service.  The examiner explained 
that the development of arteriosclerosis leading to carotid 
territory disease was the presumed cause of the retinal 
hemorrhages, a parallel process with coronary artery disease.  

The Board has thoroughly reviewed the record and has 
determined that service connection for cataracts and 
blepharitis with macular degeneration is not warranted.  The 
competent medical evidence of record shows that the veteran 
is currently diagnosed with several eye disorders including 
status post cataracts with capsular opacification, chronic 
moderate blepharitis, and macular degeneration.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  The service 
medical records, however, are completely devoid of any 
complaints of, findings of, or treatment for eye problems 
during service.  By the veteran's own admission, he had 
"super perfect vision" during service and did not 
experience any significant eye problems until several years 
after his discharge from service.  The reserve service 
medical records are significant for a complaint of an 
allergic eye condition relatively close to the veteran's 
second discharge from service, but no eye disorder is 
identified at that time.  Furthermore, there is no specific 
symptomatology documented from which a determination can be 
made as to whether any symptomatology noted in 1953 is 
productive of any symptomatology associated with the 
currently diagnosed status post cataracts with capsular 
opacification, blepharitis, and macular degeneration.  

The November 2002 VA examiner does not link any of the 
claimed eye disorders to the veteran's service or to the 
veteran's obstructive coronary arteriosclerosis, which the 
Board has found is service-connected.  To the contrary, with 
respect to the veteran's macular degeneration, the medical 
evidence shows that this eye disorder is age-related.  The 
Board acknowledges the veteran's contention that he developed 
the claimed eye disorders due to his flying experiences 
during service, but he does not possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of competent medical 
evidence of a link between the claimed eye disorders and the 
veteran's periods of active duty service, the weight of the 
evidence is against the veteran's claim.  

For the reasons and bases provided above, the Board concludes 
that service connection for cataracts and blepharitis with 
macular degeneration must be denied on the basis of the 
current evidence of record.  As the preponderance of the 
evidence is against the veteran's claim, the "benefit of the 
doubt" rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  


ORDER

Service connection for malnutrition to include dental trauma 
to tooth numbered 5 is granted.

Service connection for obstructive coronary arteriosclerosis 
is granted.

Service connection for cataracts and blepharitis with macular 
degeneration is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



